Title: From Thomas Jefferson to Martha Jefferson Randolph, 18 October 1802
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My Dear Martha
            Washington Oct. 18. 1802.
          
          I have been expecting by every post to learn from you when I might send on to meet you. I still expect it daily. in the mean time I inclose you 100. Dol. for the expences of yourself, Maria & all your party. mr Randolph would do well to exchange the bills for gold & silver which will be more readily [. . .] on the road. the indisposition I mentioned in my letter by Bowles turned out to be rheumatic. it confined me to the house some days, but is now nearly gone off so that I ride out daily. the hour of the post obliges me to conclude here with my affectionate attachment to mr Randolph & tender love to yourself & the children.
          
            Th: Jefferson
          
        